               Case 1:20-mc-00390 Document 1 Filed 11/17/20 Page 1 of 2




DELBELLO DONNELLAN WEINGARTEN WISE & WIEDERKEHR LLP
Charles L. Rosenzweig, Esq. (CR 7622)
Attorneys for Petitioner/Judgment Creditor
One North Lexington Ave., 11th floor
White Plains, New York 10601
(914) 681-0200
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
H&H METALS CORP.,                                            MISC. CASE NO. 20-390
        PETITIONER/JUDGMENT CREDITOR,

                  VS

GULSHAN KHANCHAND PANJWANI                                   NOTICE OF MOTION TO
AND MONA PANJWANI,                                           COMPEL SUBPOENA
                                                             RESPONSES
         RESPONDENTS/JUDGMENT DEBTOR.
---------------------------------------------------------X


        PLEASE TAKE NOTICE that upon the attached Declaration of Charles L.

Rosenzweig, Esq., dated November 13, 2020, and the memorandum of law submitted in

support of this motion, petitioner/judgment creditor H&H Metals Corp. (“H&H”) will move

the Court at 500 Pearl Street, New York, N.Y. 10007, on December 7, 2020, at 10:00am, or

as soon thereafter as counsel can be heard for an order pursuant to Fed. R. Civ. P. 37 (i)

compelling respondent/judgment debtor, Gulshan Khanchand Panjwani (“Panjwani”), to

comply with H&H’s Subpoena to Testify at a Deposition and to Produce Documents, dated

March 3, 2020 and (ii) compelling respondent, Mona Panjwanito (“Mona”) to produce

documents in accord with H&H’s Subpoena to Produce Documents, dated March 5, 2020,

and for an order pursuant to Fed.R.Civ.P. 45(g) to hold Panjwani and Mona in contempt for

failing without adequate excuse to obey the respective subpoenas served on them, and for

such other and further relief as this Court may deem proper and just.


                                                         1
           Case 1:20-mc-00390 Document 1 Filed 11/17/20 Page 2 of 2




Dated: White Plains, New York
       November 17, 2020
                                   DELBELLO DONNELLAN WEINGARTEN WISE &
                                   WIEDERKEHR, LLP

                                       By: __/Charles L. Rosenzweig/___________
                                            Charles L. Rosenzweig, Esq. (CR 7622)
                                            Attorneys for Petitioner/Judgment
                                               Creditor, H&H Metals Corp.
                                            One North Lexington Ave.
                                            White Plains, NY 10601
                                            Tel: (914) 681-0200



TO:   Mr. Gulshan Khanchand Panjwani
      2 Second Street, Unit C101
      Jersey City, N.J 07302

      Mrs. Mona Panjwani
      2 Second Street, Unit C101
      Jersey City, N.J 07302




                                       2
